            Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                12/2/2020



 Echo Bay Pharmaceuticals, LLC,                              1:20-CV-06345-BCM

         Plaintiff,                                          STIPULATED PROTECTIVE ORDER

 -v-

 Torrent Pharma, Inc.,

         Defendant.




BARBARA MOSES, United States Magistrate Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.       Any person subject to this Order who receives from any other person any

                “Discovery Material” (i.e., information of any kind provided in the course of

                discovery in this action) that is designated as “Confidential” pursuant to the terms

                of this Order shall not disclose such Confidential Discovery Material to anyone

                else except as expressly permitted hereunder.
     Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 2 of 8




2.       The person producing Discovery Material may designate as “Confidential” any

         portion thereof that contains non-public business, commercial, financial, or

         personal information, the public disclosure of which is either restricted by law or

         would likely, in the good faith opinion of the producing person, seriously harm

         the producing person’s business, commercial, financial, or personal interests or

         cause the producing person to violate his, her, or its privacy or confidentiality

         obligations to others. Where the confidential portion is reasonably separable from

         the non-confidential portion, via redaction or otherwise, only the confidential

         portion shall be so designated.

3.       With respect to the confidential portion of any Discovery Material other than

         deposition transcripts and exhibits, the producing person or that person’s counsel

         may designate such portion as “Confidential” by stamping or otherwise clearly

         marking as “Confidential” the document or protected portion in a manner that will

         not interfere with legibility or audibility. Deposition testimony may be designated

         as “Confidential” either on the record during the deposition or in writing within

         thirty days of receipt of the transcript. If so designated, the final transcript of the

         designated testimony shall be bound in a separate volume and marked

         “Confidential Information Governed by Protective Order” by the reporter.

4.       If at any time prior to the trial of this action, a producing person realizes that some

         portion of Discovery Material that that person previously produced without

         limitation should be designated as “Confidential,” the producing person may so

         designate that portion by promptly notifying all parties in writing. Such

         designated portion of the Discovery Material will thereafter be treated as




                                            2
           Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 3 of 8




               Confidential under the terms of this Order. In addition, the producing person shall

               provide each other party with replacement versions of such Discovery Material

               that bears the “Confidential” designation within seven days of providing such

               notice.

Who May Receive Confidential Materials

      5.       No person subject to this Order, other than the producing person, shall disclose

               any Confidential Discovery Material to any other person whomsoever, except to:

               (a)       the parties to this action;

               (b)       counsel retained specifically for this action, including any paralegal,

                         clerical or other assistant employed by such counsel and assigned

                         specifically to work on this action;

               (c)       as to any document, its author, its addressee, and any other person shown

                         on the face of the document as having received a copy;

               (d)       any witness who counsel for a party in good faith believes may be called

                         to testify at trial or deposition in this action, provided such person has first

                         executed a Non-Disclosure Agreement in the form annexed hereto;

               (e)       any person retained by a party to serve as an expert witness or consultant

                         or otherwise provide specialized advice to counsel in connection with this

                         action, provided such person has first executed a Non-Disclosure

                         Agreement in the form annexed hereto;

               (f)       stenographers and video technicians engaged to transcribe or record

                         depositions conducted in this action;




                                                       3
            Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 4 of 8




                (g)    independent photocopying, graphic production services, or other litigation

                       support services employed by the parties or their counsel to assist in this

                       action, including computer service personnel performing duties in relation

                       to a computerized litigation system;

                (h)    the Court and its staff; and

                (i)    any other person whom the producing person, or other person designating

                       the Discovery Material “Confidential,” agrees in writing may have access

                       to such Confidential Discovery Material.

       6.       Prior to the disclosure of any Confidential Discovery Material to any person

                referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

                counsel with a copy of this Protective Order and shall sign a Non-Disclosure

                Agreement, in the form annexed hereto, stating that that person has read this

                Order and agrees to be bound by its terms. Counsel shall retain each signed Non-

                Disclosure Agreement, hold it in escrow, and produce it to opposing counsel

                either prior to such person being permitted to testify (at deposition or trial) or at

                the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

       7.       Any person who either objects to any designation of confidentiality, or who, by

                contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

                reserved for extraordinary circumstances), may at any time prior to the trial of this

                action serve upon the designating person and all other parties a written notice

                stating with particularity the grounds of the objection or request. If agreement




                                                   4
           Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 5 of 8




               cannot be reached promptly, counsel for all affected persons shall request a joint

               telephone call with the Court to obtain a ruling.

      8.       Notwithstanding the designation of material as “Confidential” in discovery, there

               is no presumption that such Confidential Discovery Material will be filed with the

               Court under seal. The parties shall follow § 3 of Judge Moses’s Individual

               Practices with respect to pretrial requests for filing under seal.

      9.       All persons are hereby placed on notice that the Court is unlikely to seal or

               otherwise afford confidential treatment to any Discovery Material introduced in

               evidence at trial, even if such material was previously designated as Confidential

               or sealed during pretrial proceedings.

      10.      Each person who has access to Confidential Discovery Material shall take all due

               precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

      11.      If, in connection with this litigation, and despite having taken reasonable steps to

               prevent the disclosure of information that it claims is subject to a claim of

               attorney-client privilege or attorney work product, a producing person

               inadvertently discloses information subject to a claim of attorney-client privilege

               or attorney work product protection (“Inadvertently Disclosed Information”), such

               disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of any

               claim of privilege or work product protection with respect to the Inadvertently

               Disclosed Information and its subject matter.

      12.      If a disclosing person makes a claim of inadvertent disclosure, all receiving

               persons shall, within fourteen days, return or destroy all copies of the




                                                  5
        Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 6 of 8




             Inadvertently Disclosed Information, and provide a certification of counsel that all

             such information has been returned or destroyed.

      13.    Within fourteen days of the notification that such Inadvertently Disclosed

             Information has been returned or destroyed, the disclosing person shall produce a

             privilege log with respect to the Inadvertently Disclosed Information.

      14.    If a receiving person thereafter moves the Court for an order compelling

             production of the Inadvertently Disclosed Information, that motion shall be filed

             under seal, and shall not assert as a ground for entering such an order the mere

             fact of the inadvertent production. The disclosing person retains the burden of

             establishing the privileged or protected nature of any Inadvertently Disclosed

             Information. Nothing in this Order shall limit the right of any party to request an

             in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

      15.    This Protective Order shall survive the termination of the litigation. Within 30

             days of the final disposition of this action, all Confidential Discovery Material

             and all copies thereof, shall be promptly returned to the producing person, or,

             upon permission of the producing person, destroyed.

      16.    During the pendency of this case only, this Court shall retain jurisdiction over all

             persons subject to this Order to the extent necessary to enforce any obligations

             arising hereunder or to impose sanctions for any contempt thereof.




                                               6
         Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 7 of 8




      SO STIPULATED

For Plaintiff Echo Bay Pharmaceuticals,       For Defendant Torrent Pharma, Inc.:
LLC:

Dated: December 01, 2020                      Dated: December 01, 2020

By s/ Vladimir I. Arezina                     DORSEY & WHITNEY LLP
Vladimir I. Arezina, Esq.
Admitted Pro Hac Vice
VIA Legal, LLC
1237 W. Madison St.                           By s/ Ben D. Kappelman
Chicago, IL 60607                                  Rabea Jamal Zayed (admitted pro hac vice)
Telephone: (312) 574-3050                          Ben D. Kappelman
Email: vladimir@arezina.com                        Donna Reuter (admitted pro hac vice)
                                              zayed.rj@dorsey.com
Alexander I. Arezina, Esq.                    kappelman.ben@dorsey.com
Admitted Pro Hac Vice                         reuter.donna@dorsey.com
The Oakbrook Terrace Atrium                   50 South Sixth Street, Suite 1500
17W220 22nd Street, Suite 410                 Minneapolis, Minnesota 55402
Oakbrook Terrace, IL 60181                    (612) 340-2600
Telephone: (312) 437-1982
Email: alex@arezinalaw.com

John R. Ostojic, Esq.
Admitted Pro Hac Vice
Ostojic & Scudder, LLC
19 N. Green Street
Chicago, IL 60607
Telephone: (312) 404-3748
Email: john@ostojiclaw.com



                                              SO ORDERED

Dated:      December 2 , 20 20

                                              BARBARA MOSES
                                              United States Magistrate Judge




                                          7
            Case 1:20-cv-06345-BCM Document 51 Filed 12/02/20 Page 8 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 Echo Bay Pharmaceuticals, LLC,                              1:20-CV-06345-BCM

         Plaintiff,                                          NON-DISCLOSURE AGREEMENT

 -v-

 Torrent Pharma, Inc.,

         Defendant.




       I,                                             [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

       Dated:
                                                        [Signature]




                                                  8
